



W A R N I N G


An order restricting publication in this
    proceeding was made under s. 517 of the
Criminal Code
and continues
    to be in effect.  This section of the
Criminal Code
provides:

517.

(1) If the prosecutor or the accused intends to show
    cause under section 515, he or she shall so state to the justice and the
    justice may, and shall on application by the accused, before or at any time
    during the course of the proceedings under that section, make an order
    directing that the evidence taken, the information given or the representations
    made and the reasons, if any, given or to be given by the justice shall not be
    published in any document, or broadcast or transmitted in any way before such
    time as

(
a
) if a preliminary inquiry is held, the
    accused in respect of whom the proceedings are held is discharged; or

(
b
) if the accused in respect of whom the
    proceedings are held is tried or ordered to stand trial, the trial is ended.

Failure to comply

(2) Every one who fails
    without lawful excuse, the proof of which lies on him, to comply with an order
    made under subsection (1) is guilty of an offence punishable on summary
    conviction.

(3) [Repealed, 2005, c. 32, s. 17]

R.S., 1985, c. C-46, s. 517; R.S., 1985, c. 27 (1st Supp.), s. 101(E);
    2005, c. 32, s. 17.





CITATION: R. v. Scott, 2011
      ONCA 365



DATE: 20110506



DOCKET: C50583



COURT OF APPEAL FOR ONTARIO



Doherty, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Peter Scott



Appellant



Kristin Bailey, for the appellant



Dena Bonnet, for the respondent



Heard:  May 6, 2011



On appeal from the sentence imposed by Justice Halikowski of
          the Ontario Court of Justice on March 3, 2009.



APPEAL BOOK ENDORSEMENT



[1]

This appeal arises out of the apparent misunderstanding over the view
    expressed by the pre-trial judge (later the trial judge) as to the appropriate
    sentence.  The misunderstanding is reflected in the conflicting affidavits
    filed on appeal.  We cannot resolve that conflict.  We would remind the bar of
    this courts comments in
R. v. OQuinn
(2001), 59 O.R. (3d) 321 at para.
    11.  Placing the essence of the pre-trial plea discussions on the record as
    part of the guilty plea proceeding will avoid misunderstandings.

[2]

The term of imprisonment, which is long served, was entirely
    appropriate.  We see no error in the imposition of the probation term.

[3]

The appeal is dismissed.


